Stark App. No. 2001CA00380. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Stark County. Upon consideration of the application of appellani/crossappellee, St. Paul Fire & Marine Insurance Company, to dismiss its appeal,
*1445IT IS ORDERED by the court that the application of appellant/cross-appellee to dismiss its appeal be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the cross-appeal of Donna K. Dalton et al., remains pending.